DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-8, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a tattooing apparatus that includes the combination of recited limitations in claims 1, 15, and 18. The art alone or in combination did not teach wherein (Claim 1) the pivot pin having a hole extending therethrough approximately perpendicular to the axis of the rotation of the pivot pin. (Claim 15) the body wall having a first hole extending therethrough from the outer perimeter to the cavity, the body wall having a second hole extending therethrough from the outer perimeter to the cavity, the first hole aligned with the second hole. (Claim 18) a hole extending entirely through the pivot pin, the hole being transverse to the rotational axis; and a slot extending entirely through the middle portion from the first end to the hole. The closest prior art of record Klebs et al. (U.S. Patent Publication No. 2012/0192681 A1) discloses a similar overall device but lacks a pivot pin and hole orientation that includes the limitations listed above, rather the pivot pin of Klebs comprises a grooved roller that mounts perpendicularly into the grip body and only discloses a singular hole used as a sanitary cut-out which would not be obvious to modify to include the hole and slot limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771